Filed 10/6/21
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION EIGHT


 In re ARI S., a Person Coming        B307714, B311334
 Under the Juvenile Court Law.
 ______________________________       (Los Angeles County
 LOS ANGELES COUNTY                   Super. Ct. No. 20CCJP03596A)
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

 KRISSY S.,

         Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Sabina A. Helton and Stacy Wiese, Judges. Affirmed.
      Jesse McGowan, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Sally Son, Deputy County
Counsel, for Plaintiff and Respondent.
                     _______________________
      Krissy S., the mother of Ari S., challenges the juvenile
court’s assumption of jurisdiction under the Uniform Child
Custody Jurisdiction and Enforcement Act (“the Act”). She
asserts Montana, not California, has jurisdiction. We affirm
because California has significant connections jurisdiction under
Family Code section 3421, subdivision (a)(2). Undesignated
statutory citations are to the Welfare and Institutions Code.
                                   I
      The mother has three adoptive children: Serenity (born in
1993), Genesis (born in approximately 2002), and Ari (born in
2013). Ari is the only child at issue in this case. Serenity is Ari’s
biological parent. The mother adopted Serenity in Nevada
through an adult adoption when Serenity was pregnant with Ari.
When Ari was six months old, the mother adopted Ari in Nevada.
      The mother, Ari, and Genesis traveled and lived in a van.
The timeline of the family’s whereabouts is indistinct. Most
record dates come from the family’s involvement with child
protective services agencies in different locations. We refer to the
Los Angeles County agency as the Department.
      The family was in Montana in the beginning of 2019 when
Montana’s child protective services agency removed Ari and
Genesis from the mother’s care. We have few details about this
removal. A Montana social worker spoke with a Washington
state social worker, who told the Department this removal was
because the mother neglected Ari and physically abused Genesis.
A Montana court placed the children with their maternal
grandparents but later returned them to the mother.
      The mother and the two children traveled to California. In
March 2019 and September 2019, the San Luis Obispo County
child protective services agency received referrals about them.




                                  2
       In spring 2020, the three stayed in Washington state with
Ari’s godmother, Linda K., for a month and a half. During that
stay, the mother wanted to board up Linda K.’s windows and
turn off the utilities because the mother believed “Christ was
going to send fire from heaven in the form of a cross.” The
mother predicted this would happen on May 27, 2020.
       After leaving Linda K.’s home, the three lived in the van in
Washington. At the end of May 2020, the Washington child
protective services agency began investigating the mother. An
investigating social worker from Washington was concerned
about the mother’s mental health but the family left the state
before she could gather much evidence. The social worker
believed the family’s many moves had made it difficult to protect
Ari.
       The mother has had long-standing mental health issues
that recently have become more severe. The mother has
delusions. She believes King Louis V is her father and Donald
Trump, Michelle Obama, and Queen Elizabeth communicate with
her through satellites. She thinks the world is going to end and
she told this to Ari, which frightened him.
       Ari said the mother smokes marijuana “a lot.” She has
smoked in the van with Ari inside. “Sometimes, I can’t handle
the smoke. I hold my breath.” “Sometimes, I suck that in and
breathe it in when my mom breathes it out.”
       Genesis said the mother once closed her eyes and drove the
van into a ditch with Ari inside. The mother said someone was
talking to her through a satellite and was controlling her hands.
       Genesis and Ari did not attend school and the mother lied
about homeschooling them. The mother physically abused
Genesis and sometimes spanked Ari.




                                3
       On June 4, 2020, Genesis reported the mother to police in
Franklin, California because the mother said Ari was “being
raped by a Saudi Arabian satellite.”
       As of June 17, 2020, the family was in San Bernardino
County. Someone referred them to that county’s child protective
services agency alleging that the mother punched Genesis, that
the mother said someone was controlling the mother’s mind, and
that the mother did not feed Ari. The county deemed this
referral inconclusive: it could not find the family.
       The mother, representing herself, filed a lawsuit in federal
district court in California on June 25, 2020. She listed a
California address in the filings. The complaint says Donald
Trump made the mother the “current elected citizen president”
and the mother’s grandmother is Queen Elizabeth. One page is
styled as a handwritten declaration from Ari. It says, “Ari 6
years old American Citizen First Military Survivor on Soil” and,
“My name is Ari. So um judge okay so the people here are doing
bad things to my mommy.”
       On July 3, 2020, the mother and Ari stayed at a hotel in
Downey, California. The mother contacted police because she
believed she heard someone make a bomb threat. Police arrived.
The mother removed some of her clothing and defecated on
herself. Police placed her under a psychiatric hold. A social
worker interviewed Ari. The Department filed a section 300
petition.
       The mother told the Department the family had been at
Dana Point before being in Downey and she had planned to go to
Laguna Beach next. The mother said she had no family in
California but she also said she lived in Niland, California with
Genesis. The mother owned 10 acres of property in Newberry




                                 4
Springs, California. A family friend corroborated that the mother
owned property in Southern California.
       On July 10, 2020, the court held a detention hearing. The
court asserted temporary jurisdiction because of potential issues
under the Act. It ordered Ari detained from the mother and
ordered monitored visitation.
       At a hearing on July 29, 2020, the court followed up about
the Act. Court staff contacted an assistant attorney general in
Washington. The court also spoke to a judicial assistant to a
Washington judge. These sources identified no open cases
involving Ari in Washington state. Washington was not
asserting jurisdiction under the Act. A minute order states the
court found California was Ari’s home state and the court had
jurisdiction.
       The mother did not object. Nor did she assert Montana had
jurisdiction.
       The Department filed an amended section 300 petition on
September 3, 2020.
       On September 8, 2020, the court held a jurisdiction and
disposition hearing. The mother asked the court to dismiss the
petition for lack of evidence.
       The court sustained allegations involving the mother’s
mental health and secondhand marijuana smoke. It removed Ari
from the mother and ordered reunification services.
       The court held a six-month status review hearing on March
9, 2021. The court found continued jurisdiction under section 300
was necessary. The court maintained Ari’s placement, continued
reunification services, and ordered a psychiatric evaluation of the
mother. The mother did not object under the Act.




                                5
                                   II
       California has jurisdiction under the Act.
       The mother appealed the juvenile court’s jurisdiction and
disposition orders based on lack of jurisdiction under the Act
(case no. B307714). She later appealed the six-month review
orders on the same ground (case no. B311334). On our own
motion, we consolidated the cases for oral argument and decision.
The parties waived oral argument.
       We review the Act and its purposes and then explain why
California has jurisdiction.
       The Act provides a framework to address custody issues
across states. Nearly every state has enacted it. (In re J.W.
(2020) 53 Cal.App.5th 347, 355 (J.W.).)
       The Act has four ways for a target state to gain jurisdiction.
       First is home state jurisdiction. (Fam. Code, § 3421, subd.
(a)(1).) A state is the child’s home state if the child lived there
with a parent for at least six consecutive months immediately
before the beginning of the child custody proceeding. (Fam. Code,
§ 3402, subd. (g).)
       Second is significant connections jurisdiction. This applies
if no state has home state jurisdiction, or if the home state
declines to exercise jurisdiction because the target state is a more
appropriate forum, the child and at least one parent have a
significant connection with the state, and substantial evidence is
available in the target state “concerning the child’s care,
protection, training, and personal relationships.” (Fam. Code,
§ 3421, subd. (a)(2).)
       The third basis for jurisdiction arises if all courts having
jurisdiction under the first two grounds have declined to exercise




                                 6
jurisdiction because a court of the target state is the more
appropriate forum. (Fam. Code, § 3421, subd. (a)(3).)
       Fourth is if no court of any state would have jurisdiction
under the first three grounds. (Fam. Code, § 3421, subd. (a)(4).)
       The Act has several aims in the context of dependency
proceedings: “avoiding jurisdictional competition and conflict,
promoting interstate cooperation, litigating custody or visitation
where the child and family have the closest connections, avoiding
relitigation of another state’s custody or visitation decisions, and
promoting exchange of information and other mutual assistance
between courts of sister states.” (In re M.M. (2015) 240
Cal.App.4th 703, 715.)
       This case raises an issue of forfeiture. The mother did not
make a claim about Montana’s jurisdiction in the juvenile court.
The Department urges us to apply J.W., which held the Act does
not govern fundamental jurisdiction, and therefore a party
forfeits a challenge under the Act by raising it for the first time
on appeal. (J.W., supra, 53 Cal.App.5th at pp. 357–358.) The
mother insists J.W. was wrongly decided. We unanimously agree
California has jurisdiction under the Act, so we need not and do
not reach the issue of forfeiture.
       We review jurisdictional findings under the Act for
substantial evidence. (In re A.C. (2017) 13 Cal.App.5th 661, 669
(A.C.).) We independently review the juvenile court’s statutory
interpretation and its determination of jurisdictional facts based
on undisputed evidence. (Id. at p. 670.)
       We are concerned with the jurisdictional facts at the time
the dependency proceedings began, so we consider the
circumstances in July 2020. (See A.C., supra, 13 Cal.App.5th at
p. 668.)




                                 7
       California has the second kind of jurisdiction, which is
significant connections jurisdiction. (See Fam. Code, § 3421,
subd. (a)(2).) The mother concedes Ari has no home state.
Substantial evidence supports the remaining requirements for
this jurisdictional basis.
       The mother and Ari have significant connections to
California and substantial evidence is available in California
concerning Ari’s care, protection, training, and personal
relationships. (Fam. Code, § 3421, subd. (a)(2)(A) & (B).)
       Beginning over a year before the proceedings began, the
mother and Ari lived in various parts of the state: San Luis
Obispo County in March and September of 2019, Franklin in
early June 2020, and San Bernardino County in mid-June 2020.
When the proceedings began, the mother’s stated intent was to
continue traveling within California with Ari. The mother’s land
ownership and litigation in the state also demonstrate her
connections to California.
       The several referrals about the family within the state
provide evidence of Ari’s care and protection. Genesis, who had
extensive information about Ari, lived in California when the
proceedings began, according to the mother.
       Ample information showed the mother’s and Ari’s
significant connections to California and the availability of
evidence about Ari in California.




                               8
                         DISPOSITION
      We affirm.



                                                 WILEY, J.



We concur:



             STRATTON, Acting P. J.




             OHTA, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 9